                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

UNITED STATES OF AMERICA

     vs.                                  Criminal Action 2:18-cr-147
                                          JUDGE JAMES L. GRAHAM
BITAL EL-YOUSSEPH


                         REPORT AND RECOMMENDATION

     Defendant Bital El-Yousseph is charged in a Superseding
Information with one count of conspiracy to distribute and to possess
with intent to distribute controlled substances (Count 1), and one
count of brandishing or using a firearm in connection with the drug
trafficking activity charged in Count 1 (Count 2). Superseding
Information, ECF No. 24. The Superseding Information also contains a
forfeiture count by which the United States seeks to forfeit any
interest that defendant may have in three firearms, ammunition and
magazines. Id.
      Defendant previously pleaded guilty to those charges pursuant to
a plea agreement, see Order, ECF No. 31, but was permitted to withdraw
his guilty plea in light of the First Step Act of 2018. Order, ECF No.
34. The United States and defendant thereafter entered into a new plea
agreement, whereby defendant again agreed to enter a plea of guilty to
both counts, but which gives defendant the benefit of the First Step
Act changes. Plea Agreement, ECF No. 36.1 On June 12, 2019, defendant,
accompanied by his counsel, appeared for another guilty plea
proceeding.   Defendant consented, pursuant to 28 U.S.C. §636(b)(3), to
enter a guilty plea before a Magistrate Judge.       See United States v.

      1 The Plea Agreement, ECF No. 36, was executed pursuant to the
provisions of Fed. R. Crim. P. 11(c)(1)(C) and includes an appellate waiver
provision that preserves only certain claims for appeal. Under the Plea
Agreement, defendant also agrees to forfeit his interest in the firearms,
ammunition and magazines referred to in the Superseding Information, and his
interest in a specified cell phone. Defendant also agrees to an order of
restitution.
                                      1
Cukaj, 2001 WL 1587410 at *1 (6th Cir. 2001)(Magistrate Judge may
accept a guilty plea with the express consent of the defendant and
where no objection to the report and recommendation is filed).
Defendant also waived his right to an indictment in open court and
after being advised of the nature of the charges and of his rights.
See Fed. R. Crim P. 7(b).
     During the plea proceeding, the undersigned observed the
appearance and responsiveness of defendant in answering questions.
Based on that observation, the undersigned is satisfied that, at the
time he entered his guilty plea, defendant was in full possession of
his faculties, was not suffering from any apparent physical or mental
illness, and was not under the influence of drugs or alcohol.
     Prior to accepting defendant’s plea, the undersigned addressed
defendant personally and in open court and determined his competence
to plead.    Based on the observations of the undersigned, defendant
understands the nature and meaning of the charges in the Superseding
Information and the consequences of his plea of guilty to those
charges.    Defendant was also addressed personally and in open court
and advised of each of the rights referred to in Rule 11 of the
Federal Rules of Criminal Procedure.
     Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s plea is voluntary.    Defendant acknowledged
that the new plea agreement signed by him, his attorney and the
attorney for the United States and filed on May 8, 2019, represents
the only promises made by anyone regarding the charges in the
Superseding Information.    Defendant was advised that the District
Judge may accept or reject the plea agreement. Defendant was further
advised that, if the Court refuses to accept the plea agreement,
defendant will have the opportunity to withdraw his guilty plea but
that, if he does not withdraw his guilty plea, the District Judge may
impose a sentence that is more severe than the sentence contemplated
in the plea agreement, up to the statutory maximums.
        Defendant confirmed the accuracy of the statement of facts
supporting the charge, which is attached to the new plea agreement.
He confirmed that he is pleading guilty to Counts 1 and 2 of the
Superseding Information because he is in fact guilty of those
offenses.     The Court concludes that there is a factual basis for the
plea.
        The Court concludes that defendant’s plea of guilty to Counts 1
and 2 of the Superseding Information is knowingly and voluntarily made
with understanding of the nature and meaning of the charges and of the
consequences of the plea.
        It is therefore RECOMMENDED that defendant’s guilty plea to
Counts 1 and 2 of the Superseding Information be accepted.     Decision
on acceptance or rejection of the plea agreement was deferred for
consideration by the District Judge after the preparation of a
presentence investigation report.
        In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.     Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.    Objections to the
presentence report must be made in accordance with the rules of this
Court.
        If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.       28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).    Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.    F.R. Civ. P. 72(b).
        The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the

                                      3
decision of the District Court adopting the Report and Recommendation.
See Thomas v. Arn, 474 U.S. 140 (1985); Smith v. Detroit Federation of
Teachers, Local 231 etc., 829 F.2d 1370 (6th Cir. 1987); United States
v. Walters, 638 F.2d 947 (6th Cir. 1981).




June 12, 2019                              s/ Norah McCann King
 Date                                       Norah McCann King
                                      United States Magistrate Judge
